IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

RENEE GALLOWAY,
Plaintiff,

V. Civil Action No. 3:19-cv-209
PRIORITY IMPORTS RICHMOND, LLC,
d/b/a PRIORITY TOYOTA RICHMOND,
Defendant.
OPINION

In May, 2018, Renee Galloway bought a new car from Priority Toyota Richmond, LLC
(“Priority”). A few weeks later, Priority forced her to come back to the dealership and choose
between agreeing to higher interest rates or returning her car. Galloway has sued Priority for
violating federal and state consumer protection laws, Priority has moved to dismiss for lack of
subject matter jurisdiction, or alternatively, to compel arbitration. The Court heard argument on
the motion on August 7, 2019. Following the hearing, the Court granted the motion in part and
required the parties to attend mediation before the Better Business Bureau (“BBB”). The parties
did not resolve the case at mediation.

On December 3, 2019, the Court held a hearing on the motion to dismiss insofar as it asks
the Court to compel arbitration. Galloway argues that the arbitration provision violates public
policy and is unenforceable because it prohibits an arbitrator from awarding punitive damages.
Galloway also asks the Court to hold an evidentiary hearing regarding Priority’s intent for
including the provision in its contracts. Because the Court concludes that the parties entered into

a valid arbitration agreement that does not violate public policy, the Court will grant the motion to

dismiss and declines to hold an evidentiary hearing.
I. FACTS ALLEGED IN THE COMPLAINT
Galloway purchased a new Toyota Camry from Priority in May, 2018. To complete the
transaction, Galloway signed a retail installment sales contract (“Credit Contract”) and a Buyer’s
Order form (“Buyer’s Order”). The Credit Contract contained the financing details, and the
Buyer’s Order contained the arbitration agreement. The arbitration agreement provides:

You, as Buyer(s), and Dealer agree that if any Dispute . . . arises, except as provided
in this agreement, the Dispute will be resolved by binding arbitration by a single
arbitrator under the applicable rules of the [Greater Hampton Roads BBB].' You
agree that you will submit a Dispute for resolution in your individual capacity only
and not as a named plaintiff or as a class member in any purported class or
representative capacity. No claim arising from a Dispute (known or unknown) may
be adjudicated in or be the basis for compensation as a result of any class action
proceeding. The parties understand that they are waiving their rights to a jury trial
and class consideration of all claims and disputes between them not specifically
exempted from arbitration in this Agreement. The enforceability of this arbitration
agreement shall be governed by the Federal Arbitration Act. The arbitrator’s
decision shall be binding on all parties and may be entered in the highest local,
state, or federal court, and before any administrative body. If You are signing a
retail installment sale contract or lease in connection with this transaction that
contains an arbitration agreement, that arbitration agreement supersedes this
agreement in any case where the retail installment sale contract or lease is
implicated.

(Dk. No. 11-2, at 1). The Buyer’s Order also provides:

All costs and expenses of the alternative dispute agency and the fees of the
arbitrator shall be borne by the Dealer, except if you commence arbitration then
you are financially responsible for the filing fee to the extent equal to the amount
for filing a civil action for the claimed amount the Circuit Court of the county or
city where the Dealer is located plus the incremental amount of the filing fee with
the alternative dispute agency for any amount claimed in excess of the purchase
price of the vehicle involved in the Dispute. Each party shall be responsible for its
own attorney, expert and other fees and costs, unless awarded otherwise under
applicable law. The arbitrator must make a written decision with separate findings
of fact and conclusions of law. The arbitrator may not award punitive damages.
The arbitrator shall apply the substantive law of the state of Virginia, and the
arbitration shall take place in the county or city in which the Dealer is located.

 

' Although the parties have discovered that Priority no longer belongs to the Greater Hampton
Roads BBB, the Greater Hampton Roads BBB has agreed to arbitrate the dispute.

2
(id. at 2.) The Buyer’s Order sold and assigned the Credit Contract to the Toyota Motor Credit
Corporation (“Toyota”), which allowed Toyota to change Galloway’s financing terms.

Priority asked Galloway to return to the dealership a few weeks later to sign more
paperwork. Galloway did not return to the dealership. In June, 2018, Priority again asked
Galloway to return to the dealership to sign more paperwork. At the dealership, Priority told her
that the original Credit Contract was invalid and that “she could not drive her Camry off the lot
unless she agreed to a much higher interest rate and higher payments.” (Dk. No. 11, at [9 58-59.)
Galloway refused the terms of the new contract and returned the car.

On March 26, 2019, Galloway filed this lawsuit. She alleges (1) a violation of the Truth
in Lending Act (“TILA”), 15 U.S.C. § 1638(a); (2) a violation of the Equal Credit Opportunity
Act (“ECOA”), 15 U.S.C. § 1691(d); (3) fraud; (4) a violation of the Virginia Consumer Protection
Act (“VCPA”), Va. Code. § 59.1-200; (5) a claim under 42 U.S.C. § 1983; (6) conversion; and (7)
a violation of the Uniform Commercial Code (“UCC”), Va. Code § 8.9A-625.

Priority filed a motion to dismiss all counts for lack of subject matter jurisdiction, invoking
the mediation and arbitration provisions of the Buyer’s Order. The Court held a hearing on the
motion on August 7, 2019. The Court ordered the parties to mediation and stayed the case for
forty-five days. The parties did not resolve the case. On December 3, 2019, the Court held a
hearing on the motion insofar as it asks the Court to compel arbitration of Galloway’s claims.

II. DISCUSSION

The Federal Arbitration Act (“FAA”) recognizes “that arbitration is a matter of contract[,] .
.. [a]nd. . . courts must ‘rigorously enforce’ arbitration agreements according to their terms.” Am.
Exp. Co. v. Italian Colors Rest., 570 U.S, 228, 233 (2013) (quoting Dean Witter Reynolds Inc. v.

Byrd, 470 U.S. 213, 221 (1985)). Virginia law considers arbitration agreements “valid,
enforceable[,] and irrevocable, except upon such grounds as exist at law or in equity for the
revocation of any contract.” Va. Code Ann. § 8.01-581.01. “The validity of an arbitration
agreement is a ‘question of arbitrability’ and, in the normal course, it ‘is undeniably an issue for
judicial determination.”” Hayes v. Delbert Servs. Corp., 811 F.3d 666, 671 (4th Cir. 2016)
(quoting Peabody Holding Co. v. United Mine Workers of Am., Int’l Union, 665 F.3d 96, 102 (4th
Cir. 2012)).

Courts apply common law principles of contract interpretation when interpreting an
arbitration agreement, but must give due regard to the FAA’s “liberal federal policy favoring
arbitration agreements.” Moses H. Cone Mem’! Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24
(1983); see United States v. Bankers Ins. Co., 245 F.3d 315, 319 (4th Cir. 2001); 9 U.S.C. §§ 1-
16. Parties may agree to arbitrate statutory claims. “Having made the bargain to arbitrate, the
party should be held to it unless Congress itself has evinced an intention to preclude a waiver of
judicial remedies for the statutory rights at issue.” Mitsubishi Motors Corp. v. Soler Chrysler-
Plymouth, Inc., 473 U.S. 614, 628 (1985). Accordingly, “ambiguities as to the scope of the
arbitration clause itself should be resolved in favor of arbitration.” Volt Info. Scis., Ine. v. Bd. of
Trs. of Leland Stanford Jr. Univ., 489 U.S. 468, 475-76 (1989).

Courts assess the validity of the arbitration agreement, not the contract as a whole. See
Hayes, 811. F.3d at 671. To compel arbitration under the FAA, a litigant must show

(1) the existence of a dispute between the parties, (2) a written agreement that

includes an arbitration provision which purports to cover the dispute, (3) the

relationship of the transaction, which is evidenced by the agreement, to interstate

or foreign commerce, and (4) the failure, neglect or refusal . .. to arbitrate the

dispute.

Adkins v. Labor Ready, Inc., 303 F.3d 496, 500-01 (4th Cir. 2002). “The party seeking to compel

arbitration bears the burden of establishing the existence of an arbitration provision that purports
to cover the dispute.” Lovelady v. Five Star Quality Care-VA, LLC, No. 4:18-cv-18, 2018 WL
3580768, at *7 (E.D. Va. July 25, 2018).

Here, neither party challenges whether a dispute exists that the agreement purports to
cover.2. The transaction involves the sale of a car, which relates to interstate commerce. See
Citizens Bank v. Alafabco, Inc., 539 U.S. 52, 56 (2003) (“We have interpreted the term ‘involving
commerce’ in the FAA as the functional equivalent of the more familiar term ‘affecting
commerce’—words of art that ordinarily signal the broadest permissible exercise of Congress’
Commerce Clause power.”). Galloway has refused to arbitrate the dispute. Thus, this case satisfies
the four Adkins factors.

Instead, Galloway argues that the arbitration agreement violates public policy and is
unenforceable because it limits her statutory right to recover punitive damages under federal and
state consumer protection laws.* Galloway also requests an evidentiary hearing regarding whether
Priority includes the arbitration provision to cheat customers.

A. Waiver of Punitive Damages

When a party agrees to arbitrate, the party “does not forego the substantive rights afforded
by the statute.” In re Cotton Yarn Antitrust Litig., 505 F.3d 274, 288 (4th Cir. 2007). Accordingly,
a court may find an arbitration agreement invalid if it contains a “prospective waiver of a party’s
right to pursue statutory remedies.” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,

473 U.S. 614, 637 n.19 (1985). Courts have recognized, however, that “simply because judicial

 

2 Galloway also does not dispute that the parties entered into an arbitration agreement, or that the
parties could not arbitrate Galloway’s claims absent the waiver. Cf Berkeley Cty. Sch. Dist. v.
Hub Int’! Ltd., No. 19-1158 (4th Cir. Dec. 4, 2019) (published decision) (vacating and remanding
a district court’s denial of a motion to compel arbitration with instructions to resolve factual
disputes material to whether the parties formed an agreement to arbitrate).

3 Galloway seeks punitive damages for her ECOA, fraud, conversion, and § 1983 claims.

5
remedies are part of a law does not mean that Congress meant to preclude parties from bargaining
around their availability.” Adkins, 303 F.3d at 503 (discussing the waiver of the right of bring a
class action under the Fair Labor Standards Act).

In general, “courts applying Virginia law to punitive damages . . . waivers have found that
such waivers are valid and not unconscionable.” Lovelady, 2018 WL 3580768, at *10 (collecting
cases). Although a punitive damages waiver bars one available remedy, “it does not undermine
[the] [p]laintiff[’s] ability to show that” the defendant is liable for the alleged conduct and that
damages “may be awarded.” /d. at *11. These types of waivers favor a defendant, but they do not
“serve as an unfair advantage that would make any resulting arbitration a sham.” /d.

In contrast, the Fourth Circuit in Hayes considered the enforceability of an arbitration
agreement that was “subject to and construed in accordance only with the provisions of the laws
of the Cheyenne River Sioux Tribe, and ... no United States state or federal law.” 811 F.3d at
670 (emphasis added). The court observed that arbitration clauses may not “prevent a prospective
waiver of a party’s right to pursue statutory remedies,” but noted that “the substantive waiver
prohibition does not go so far as to guarantee a procedural path that would make proving a federal
statutory claim in arbitration worth the expense involved for all claimants under all
circumstances.” /d. at 675 (quotations and citations omitted). The court invalidated the agreement
“for the fundamental reason that it purport[ed] to renounce wholesale the application of any federal
law to the plaintiffs’ federal claims.” /d. at 673 (emphasis added); see also Dillon v. BMO Harris
Bank, N.A., 856 F.3d 330 (4th Cir. 2017) (refusing to enforce an arbitration agreement that was
“governed by the laws of the Otoe-Missouria Tribe of Indians and . . . not subject to the provisions

or protections of the laws of [the plaintiff's] home state or any other state”).
The punitive damages waiver in the Buyer’s Order does not render the arbitration
agreement unenforceable. Unlike the arbitration agreement here, the Hayes agreement
affirmatively waived “all recourse available to [the plaintiff] under federal law.” Green v. Kline
Chevrolet Sales Corp., No. 2:19-cv-127, 2019 WL 3728266, at *8 (E.D. Va. Aug. 7, 2019). The
arbitration agreement in the Buyer’s Order contains no such waiver. Further, the cases Galloway
cites in which courts have refused to enforce arbitration provisions due to punitive damages
waivers did not involve the same statutory or Virginia state law claims as the claims at issue here.
Although the agreement limits one of the remedies available to her, Galloway remains free to
pursue all of her claims in arbitration.* Accordingly, the arbitration agreement is not against public
policy.

B. Evidentiary Hearing

The FAA requires courts to send referable issues to arbitration “upon being satisfied that
the issue involved . . . is referable to arbitration.” Pitchford v. Oakwood Mobile Homes, Inc., 124
F. Supp. 2d 958, 961 (W.D. Va. 2000) (quoting 9 U.S.C. § 3 (emphasis added)). Determining
whether to refer an issue to arbitration may require the Court to hold “a hearing with a restricted
inquiry into factual issues.” Jd. (citing Moses H. Cone Mem. Hosp., 460 U.S. at 22). The party
seeking the hearing “must make an unequivocal denial that an arbitration agreement exists—and
must also show sufficient facts in support.” Chorley Enters., Inc. v. Dickey’s Barbecue Rests.,
Inc., 807 F.3d 553, 564 (4th Cir. 2015). Importantly, the parties must raise “genuine issues of

material fact regarding the existence of an agreement to arbitrate.” Jd.

 

4 Because the Buyer’s Order provides that the arbitrator will apply Virginia state law, the arbitrator
can also apply federal law. /d.
Galloway seeks an evidentiary hearing on Priority’s intent for including arbitration clauses
in their Buyer’s Orders. Galloway contends that Priority uses these arbitration agreements as a
claim suppression device, which “is both substantively unconscionable and a willful violation of
the VCPA.” (Dk. No. 15, at 21.)

1, Unconscionability

Unconscionability has two elements: procedural unconscionability and substantive
unconscionability. Lee v. Fairfax Cty. Sch. Bd., 621 F. App’x 761, 763 (4th Cir. 2015). Procedural
unconscionability involves “an absence of meaningful choice on the part of one of the parties.”
Carlson v. Gen. Motors Corp., 883 F.2d 287, 292-93 (4th Cir. 1989). Substantive
unconscionability involves terms that “are unreasonably favorable to the other party.” Jd.
“Unconscionability is a narrow doctrine” that requires a plaintiff to show an “inequality . . . so
gross as to shock the conscience.” Sydnor v. Conseco Fin. Servicing Corp., 252 F.3d 302, 305
(4th Cir. 2001).

Galloway argues the agreement is substantively unconscionable. Clearly, Priority included
this waiver in the Buyer’s Order because it favored Priority. But Priority did not hide the provision
in the contract such that Galloway would not notice it, the provision requires both parties to submit
their disputes to arbitration,’ and the provision shifts certain costs of arbitration to Priority.
Galloway has not raised any questions of fact that might lead the Court to conclude that the contract
is one that “no man in his senses and not under delusion would make on the one hand, and . . . no

honest and fair man would accept on the other.” Chaplain v. Chaplain, 54 Va. App. 762, 773, 682

 

> Notwithstanding the requirement to arbitrate, both parties “retain the right to self-help remedies
such as repossession.” (Dk. No. 11-2 at 2.)
S.E.2d 108, 113 (2009). Thus, the provision is not substantively unconscionable, and the Court
does not need to hold an evidentiary hearing to resolve this issue.
2. VCPA

The Virginia General Assembly intended for the VCPA to “be applied as remedial
legislation to promote fair and ethical standards of dealings between suppliers and the consuming
public.” Va. Code Ann. § 59.1-197. In relevant part, the VCPA prohibits “’[u]sing
any... deception, fraud, false pretense, false promise, or misrepresentation in connection with a
consumer transaction.” Va. Code Ann. § 59.1-200(A)(14). “To state a claim under the VCPA, a
plaintiff must allege a fraudulent misrepresentation of fact. An allegation of a misrepresentation
of fact ‘must include the elements of fraud: a false representation, of material fact, made
intentionally and knowingly, with intent to mislead, reliance by the party misled, and resulting
damage.’” Jefferson v. Briner Inc., No. 3:05-cv-652, 2006 WL 1720692, at *9 (E.D. Va. June 21,
2006) (quotations and citations omitted).

Galloway alleges that Priority deceived Galloway by “engineer[ing] the arbitration clause
in the Buyer’s Order in such a manner that it effectively allowed Priority to avail itself of the
judicial system to resolve any disputes it may have had regarding the car sale, while effectively
barring Ms. Galloway from asserting her federal statutory rights or full punitive damages in a
judicial system.” (Dk. No. 11, 9 137.) Galloway, however, has not pointed to any false
representation, deception, or fraud in the agreement itself. Rather, the agreement clearly states the
rights Galloway waived by entering into the contract.

Galloway also has not pointed to any court decision in which the enforceability of an

arbitration agreement turned on the intent a party had for including the agreement in the contract.°

 

6 For this reason, the Court also declines to hold a hearing under the FAA.
9
Moreover, Virginia courts often recognize punitive damages waivers as valid, and they enforce
arbitration agreements despite such waivers. See Lovelady, 2018 WL 3580768, at *10. Thus, the
arbitration provision does not violate the VCPA and does not raise factual questions requiring an
evidentiary hearing.
Ill, CONCLUSION

For the reasons stated in this Opinion, the Court will grant Priority’s motion to dismiss and
to compel arbitration, and it will dismiss this case without prejudice.’ The Court declines to hold
an evidentiary hearing.

The Court will issue an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

wt By
Date: (2. December 2019 John A. Gibney, Jr. / / hn
t Judge

Richmond, VA United States Dis

 

 

 

 

7 “A court may dismiss or stay a suit that is governed by the FAA.” Chronister v. Marks &
Harrison, P.C., No. 3:11-cv-688, 2012 WL 966916, at *2 (E.D. Va. Mar. 21, 2012). “The law
remains unsettled as to whether a court should stay or dismiss a case when all claims are subject
to arbitration, but no question exists that the Court has the discretion to take either option.” Quality
Plus Servs., Inc. v. AGY Aiken LLC, No. 3:16-cv-727, 2017 WL 2468792, at *6 (E.D. Va. June 7,
2017). Because all of Galloway’s claims are subject to arbitration, the Court will exercise its
discretion to dismiss this case without prejudice.

10
